Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 1 of 11 PagelD #: 134

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

 

EASTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
v. ) No. 4:20-CR-00269-RWS
)
DEVANTE COFFIE, )
)
Defendant. )
GUILTY PLEA AGREEMENT
Come now the parties and hereby agree, as follows:
1. PARTIES:

The parties are the defendant Devante Coffie, represented by defense counsel Lucy Liggett,
and the United States of America (hereinafter "United States" or "Government"), represented by
the Office of the United States Attorney for the Eastern District of Missouri. This agreement does
not, and is not intended to, bind any governmental office or agency other than the United States
Attorney for the Eastern District of Missouri. The Court is neither a party to nor bound by this
agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the
defendant's voluntary plea of guilty to Count One of the Indictment, the United States agrees to
move for the dismissal of Count Two and Count Three of the Indictment at the time of sentencing.

The government agrees that no further federal prosecution will be brought in this District relative

1
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 2 of 11 PagelD #: 135

to the defendant's possession of firearms on May 31, 2020 and June 1, 2020, of which the
Government is aware at this time.

In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level
analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty
plea. The parties further agree to jointly recommend a sentence of 46 months imprisonment. The
parties understand that the Court is neither a party to nor bound by the Guidelines

recommendations agreed to in this document.

3. ELEMENTS:

As to Count One of the Indictment, the defendant admits to knowingly violating Title 18,
United States Code, Section 922(u), and admits there is a factual basis for the plea and further fully
understands that the elements of the crime are:

(i) The Defendant stole, unlawfully took, or carried away any firearm;

(ii) The firearm was in the inventory or on the premises of a Federal Firearms Licensee;

and

(iii) | The firearm had been shipped or transported in interstate or foreign commerce.

4. FACTS:

The parties agree that the facts in this case are as follows and that the government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as ellovent conduct pursuant to Section 1B1.3:

On May 31, 2020, at about lam, burglars broke into Southside Pawn in St. Louis County and

within the Eastern District of Missouri and stole 33 handguns and 2 long guns from the inventory

2
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 3 of 11 PagelD #: 136

of Southside Pawn. Southside Pawn is a Federal Firearms Licensee licensed to engage in the
business of dealing in firearms. All of the firearms that were taken had been manufactured outside
of the State of Missouri and had travelled in and affecting interstate commerce in order to have
been in the inventory of Southside Pawn. The burglars broke into Southside Pawn by breaking a
second story window and police collected samples of suspected blood from the area around the
broken window. After the burglary, Police searched social media and found a conversation string
that seemed to refer to Southside Pawn burglary. In a post on the day before the burglary, one of
the posters, later identified as the Defendant, Devante Coffie, offered to bring 5 people to assist.
The same poster then offered guns for sale on the days after the burglary. Police also noticed that
pictures of Coffie showed multiple bandages on his hands after the theft but not before. On June
1, 2020, police located Coffie coming out of an apartment in St. Louis City and arrested him. At
the time he was arrested, Coffie had two handguns, one of which was confirmed by its serial
number to have been stolen from the inventory of Southside Pawn in the burglary. After his arrest,
police collected a DNA sample from Coffie and submitted it to the crime lab for comparison to
the samples of the suspected blood that had been collected from Southside Pawn. The lab

confirmed that Coffie’s DNA matched DNA from the samples.

5. STATUTORY PENALTIES:

The defendant fully understands that the maximum possible penalty provided by law for
Count One is imprisonment of not more than 10 years, a fine of not more than $250,000, or both
such imprisonment and fine. The Court shall also impose a period of supervised release of not

more than three years.
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 4 of 11 PagelD #: 137

6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

The defendant understands that this offense is affected by the U.S. Sentencing Guidelines
and the actual sentencing range is determined by both the Total Offense Level and the Criminal
History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total
Offense Level provisions that apply.

a. Chapter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level is found in
Section 2K2.1 and depends on the nature of the firearm, the defendant's criminal history and other
factors therein.

(2) Specific Offense Characteristics: The parties agree that the following
Specific Offense Characteristics apply:

Number of Piroarms — Presa to Section 2K2.1(b)(1)(C), because the offense involved
25-99 firearms, 6 levels are added.

Possession of a stolen firearm—Pursuant to Section 2K2.1(b)(4)(A), because a firearm was

 

stolen, 2 levels are added.

Possession of a firearm in connection with another felony offense—pursuant to Section
2K2.1(b)(6)(B), because the defendant possessed a firearm in connection with snather felony
offense, 4 levels are added.

b. Chapter 3 Adjustments:

(1) Acceptance of Responsibility: The parties agree that three levels should be
deducted pursuant to Section 3E1.1(a) and (b), because the defendant has clearly demonstrated

acceptance of responsibility and timely notified the government of the defendant's intention to
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 5 of 11 PagelD #: 138

plead guilty. The parties agree that the defendant's eligibility for this deduction is based upon
information presently known. If subsequent to the taking of the guilty plea the government
receives new evidence of statements or conduct by the defendant which it believes are inconsistent
with defendant's eligibility for this deduction, the government may present said evidence to the
court, and argue that the defendant should not receive all or part of the deduction pursuant to
Section 3E1.1, without violating the plea agreement.

(2) Other Adjustments: The parties agree that the following additional
adjustments apply: None.

c. Estimated Total Offense Level: The parties estimate that the Total Offense Level is
as found in Sentencing Guidelines § 2K2.1, as adjusted above, unless defendant is an Armed
Career Criminal. Depending on the underlying offense and defendant’s criminal history,
defendant could be an Armed Career Criminal pursuant to Title 18, United States Code, Section
924(e) and Section 4B1.4. If the Court finds defendant is an Armed Career Criminal, the Total
Offense Level may be higher and the Criminal History Category may be as high as Category VI.
Defendant has discussed these possibilities with defense counsel. Both parties reserve the right to
argue that the defendant is or is not an Armed Career Criminal.

d. Criminal History: The determination of the defendant's Criminal History Category
shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the
Presentence Report as to the defendant's criminal history and the applicable category. The
defendant's criminal history is known to the defendant and is substantially available in the Pretrial

Services Report.
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 6 of 11 PagelD #: 139

e. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the
Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen
all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline
despite the agreement herein and the parties shall not be permitted to withdraw from the plea
agreement.
7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

a. Appeal: The defendant has been fully apprised by defense counsel of the defendant's
rights concerning appeal and fully understands the right to appeal the sentence under Title 18,
United States Code, Section 3742.

(1) Non-Sentencing Issues: The parties waive all rights to appeal all non

 

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial
motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant is
pleading guilty and whether defendant’s conduct falls within the scope of the statute(s). Defendant
further waives his right to appeal his conviction on the basis that the indictment did not adequately
allege the elements, including any requisite mens rea as to the Defendant’s prohibited status, of
the offense(s) for which the Defendant is pleading guilty.

(2) Sentencing Issues: In the event the Court accepts the plea and, after
determining a Sentencing Guidelines range, sentences the Defendant within or below that range,
then, as part of this agreement, the Defendant hereby waives all rights to appeal all sentencing
issues other than Criminal History. Similarly, the United States hereby waives all rights to appeal
all sentencing issues other than Criminal History, provided the Court accepts the plea and

sentences the Defendant within or above the determined Sentencing Guidelines range.
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 7 of 11 PagelD #: 140

b. Habeas Corpus: The defendant agrees to waive all rights to contest the conviction or
sentence in any post-conviction proceeding, including one pursuant to Title 28, United States
Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of
counsel.

c. Right to Records: The defendant waives all rights, whether asserted directly or by a
representative, to request from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including any records that may be sought
under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy
Act, Title 5, United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The defendant agrees
to truthfully complete and sign forms as required by the United States Probation Office prior to
sentencing and consents to the release of these forms and any supporting documentation by the
United States Probation Office to the government.

b. Civil or Administrative Actions not Barred: Effect_on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to take any
civil, tax, immigration/deportation or administrative action against the defendant.

c. Supervised Release: Pursuant to any supervised release term, the Court will impose
standard conditions upon the defendant and may impose special conditions related to the crime
defendant committed. These conditions will be restrictions on the defendant to which the
defendant will be required to adhere. Violation of the conditions of supervised release resulting

in revocation may require the defendant to serve a term of imprisonment equal to the length of the
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 8 of 11 PagelD #: 141

term of supervised release, but not greater than the term set forth in Title 18, United States Code,
Section 3583(e)(3), without credit for the time served after release. The defendant understands
that parole has been abolished.

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section
3013, the Court is required to impose a mandatory special assessment of $100 per count for a total
of $100, which the defendant agrees to pay at the time of sentencing. Money paid by the defendant
toward any restitution or fine imposed by the Court shall be first used to pay any unpaid mandatory
special assessment.

e. Possibility of Detention: The defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may
impose a fine, costs of incarceration and costs of supervision. The defendant agrees that any fine
imposed by the Court will be due and payable immediately.

g. Forfeiture: The defendant knowingly and voluntarily waives any right, title, and
interest in all items seized by law enforcement officials during the course of their investigation,
whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such
items in the United States. The defendant agrees that said items may be disposed of by law
enforcement officials in any manner.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 9 of 11 PagelD #: 142

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the government to prove the elements of the offenses charged against the defendant beyond
a reasonable doubt; the right not to testify; the right not to present any evidence; the right to be
protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence and the right to compel the attendance
of witnesses. The defendant further understands that by this guilty plea, the defendant expressly
waives all the rights set forth in this paragraph.

The defendant fully understands that the defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the
proceeding. The defendant's counsel has explained these rights and the consequences of the waiver
of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in
fact, occur and that the only action remaining to be taken in this case is the imposition of the
sentence.

The defendant is fully satisfied with the representation received from defense counsel. The
defendant has reviewed the government's evidence and discussed the government's case and all
possible defenses and defense witnesses with defense counsel. Defense counsel has completely
and satisfactorily explored all areas which the defendant has requested relative to the government's
case and any defenses.

The guilty plea could impact defendant's immigration status or result in deportation. In
particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

by Title 8, United States Code, Section 1101(a)(43), removal or deportation is presumed
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 10 of 11 PagelD #: 143

mandatory. Defense counsel has advised the defendant of the possible immigration consequences,
including deportation, resulting from the plea.
10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the defendant and the government,
and no other promises or inducements have been made, directly or indirectly, by any agent of the
government, including any Department of Justice attorney, concerning any plea to be entered in
this case. In addition, the defendant states that no person has, directly or indirectly, threatened or
coerced the defendant to do or refrain from doing anything in connection with any aspect of this
case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's
own free will and that the defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if defendant commits any crime, other than
minor traffic offenses, violates any conditions of release that results in revocation, violates any
term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The Government may also, in
its discretion, proceed with this agreement and may advocate for any sentencing position supported
by the facts, including but not limited to obstruction of justice and denial of acceptance of

responsibility.

10
Case: 4:20-cr-00269-RWS Doc. #: 47 Filed: 04/09/21 Page: 11 of 11 PagelD #: 144

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant |
understands that there will be no right to withdraw the plea entered under this agreement, except
where the Court rejects those portions of the plea agreement which deal with charges the

government agrees to dismiss or not to bring.

(2/4 /2¢ (BkE: LE 7

 

 

Date Donald 8. Boyce
Assistant United States Attorney
WAY [bo Alle _calbhin
Date Devante Coffie
Defendant
ur iseg
: i
Ut | 2 Ad bg yl Wy ent
Date Lucy Liggdt Mo 2 Used G
Attorney for Defendant

11
